t c memo united_states tax_court estate of irene h govern deceased revocable_trust of charles l govern sr transferee june g hall trustee and transferee june g hall transferee of transferee muriel mcnulty transferee of transferee and virginia yegen transferee of transferee petitioners v commissioner of internal revenue respondent docket no filed date sue ann nelson and tracy m smith for petitioners john schmittdiel for respondent memorandum opinion hamblen judge respondent determined that june g hall petitioner is liable as trustee and transferee of the revocable_trust of charles l govern sr and as transferee of the estate of irene h govern for a deficiency in estate_tax in the amount of dollar_figure and for an addition_to_tax under sec_6651 in the amount of dollar_figure respondent by means of separate notices of transferee_liability further determined that petitioner virginia yegen and muriel mcnulty are liable as transferees of a transferee regarding the estate of irene h govern each in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole issue for decision is whether petitioner is liable as transferee and trustee under sec_6324 for unpaid federal estate_tax deficiencies due from the estate of irene h govern background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated by this reference and the facts contained therein are found accordingly petitioner trustee of the revocable_trust of charles l govern sr resided in eagan minnesota at the time the petition was filed in this case 1respondent has conceded that petitioners june g hall muriel mcnulty and virginia yegen are not liable as transferees of a transferee or as successive transferees for any deficiency in federal estate_tax or addition_to_tax owed by the estate of irene h govern irene h govern decedent died on date survived by four adult children petitioner muriel mcnulty virginia yegen and charles l govern ii also known as charles l govern jr decedent died testate in and while a resident of the state of illinois decedent's will provided at paragraph as follows i give all my personal and household effects automobiles and collections and any insurance policies thereon all real_estate bank accounts stocks and bonds and all assets whatsoever and wherever situated to my son charles l govern ii in addition to the above i hold a general_power_of_appointment over the principal and undistributed_income of the marital trust created by the revocable_trust of charles l govern and article of the last will of my late husband charles l govern both of which are dated date i hereby elect to exercise such power_of_appointment and in the exercise thereof direct that all property remaining in said marital trust at the time of my death including any undistributed_income shall be paid over and distributed to my son charles l govern ii i have made no provision for my other three children virginia govern yegen muriel govern cardwell mcnulty or june govern hall in this will and it is my intention that they receive no part of my estate if my son charles l govern ii does not survive me my entire estate including any property over which i may have power_of_appointment at my death i give to the decedants sic of my son charles l govern ii per stirpes the revocable_trust of charles l govern sr revocable_trust was established by the trust instrument dated date charles l govern sr was decedent's husband and died on date the revocable_trust provided for the division of charles l govern sr 's trust estate into two separate trusts the marital trust and the family_trust the revocable_trust instrument provided in pertinent part the following directions with regard to the general_power_of_appointment over the principal and undistributed_income of the marital trust concerning the marital trust - the marital trust shall commence at the date of the settlor's death and the trust estate thereof shall be held and disposed as follows b wife's power_of_appointment - the settlor's wife shall have the power to appoint the entire corpus of the trust estate free of this trust by her last will and testament express reference to the power being requisite to its exercise in favor of her estate or in favor of any other appointee or appointees whom she may designate all in such manner and upon such terms as she may designate such power shall be exercisable by her alone and in all events petitioner was the appointed trustee of the revocable_trust and the subsequently created marital trust and the family_trust at the time of charles govern sr 's death the assets held by the revocable_trust included dollar_figure acres of unimproved land subject_to various easements in eagan minnesota eagan real_estate at the time of decedent's death the only asset held by the marital trust was a one-half undivided_interest in the eagan real_estate the one-half undivided_interest had a fair_market_value of dollar_figure the marital trust has issued promissory notes to the family_trust equal to dollar_figure and to muriel mcnulty equal to dollar_figure upon decedent's death pursuant to the marital trust agreement petitioner did not have authority to make discretionary distributions of the marital trust property the marital trust agreement provided that in the event that the settlor's wife did not exercise the above power_of_appointment the marital trust property would become part of the family_trust charles l govern ii decedent's son was appointed as executor of decedent's_estate on date petitioner's legal counsel made at least three requests of charles l govern ii the executor of decedent's_estate and his attorneys to file a federal estate_tax_return for the estate on or about date petitioner as trustee of the marital trust under the revocable_trust of charles l govern ultimately filed the federal estate_tax_return for decedent's_estate form_706 as the executor in fact pursuant to sec_2203 and section estate_tax regs the executor of decedent's_estate never filed a federal estate_tax_return petitioner attached to the estate_tax_return her affidavit explaining that despite her request her brother charles l govern ii the appointed executor of decedent's_estate had not to her knowledge filed a federal estate_tax_return for the estate accordingly she pursuant to sec_20_6018-2 estate_tax regs was filing the federal estate_tax_return as the trustee in possession of the marital trust property that was includable in decedent's gross_estate the affidavit further states that decedent pursuant to her last will has exercised her general testamentary_power_of_appointment over the marital trust by appointing all of the trust assets to charles l govern ii petitioner acknowledged that the assets of the marital trust consisting of the eagan real_estate had not yet been distributed to charles l govern and that she continued to hold legal_title thereto in her capacity as trustee petitioner said that she expected that on or about date she would be directed by the district_court of dakota county minnesota to issue a deed to charles l govern jr for an undivided one-half interest in the eagan real_estate the federal estate_tax_return filed by petitioner contained certain appraisal information relating to the eagan real_estate and identified decedent's power_of_appointment over the marital trust but did not ascribe a value to the real_estate and expressly disclaimed knowledge of other assets held by decedent's_estate on date the district_court county of dakota state of minnesota issued an order requiring petitioner as trustee of the marital trust and family_trust to execute and deliver to charles l govern jr sic a deed for an undivided five-eighths interest in the subject property the eagan real_estate subject_to mortgages and encumbrances and shall execute and deliver a deed for an undivided one-eighth interest in the subject property to each of virginia yegen muriel mcnulty and june g hall subject_to mortgages and encumbrances and shall assign and deliver to charles l govern jr any and all other assets of the marital trust and shall assign and deliver to charles l govern jr virginia yegen muriel mcnulty and june g hall in equal shares any and all other assets of the family_trust the district_court order further provided upon effecting distribution pursuant to this order the trustee will have properly and fully performed all of the duties obligations discretions and responsibilities placed upon her by the trust instrument by the statutes and laws of the state of minnesota and by orders of this court with respect to the marital trust and family_trust and she shall thereupon be and she hereby is without further order of this court discharged as trustee in the above- entitled matter and released from any further liability and responsibility with respect to her administration and distribution of the marital trust and family_trust by deed dated date petitioner as trustee of the marital trust and family_trust conveyed undivided one-eighth interests in the eagan real_estate to herself muriel mcnulty and virginia yegen from the family_trust and an undivided five- eighths interest in the eagan real_estate to charles l govern ii which consisted of an undivided one-half interest in the eagan real_estate from the marital trust and an undivided one- eighth interest in the eagan real_estate from the family_trust there is a deficiency in estate_tax of dollar_figure and an addition_to_tax under the provisions of sec_6651 for dollar_figure due from decedent's_estate as of date no 2in estate of govern v commissisoner docket no continued federal estate_tax or addition_to_tax had been paid_by or for the account of decedent's_estate both decedent's_estate and the marital trust are insolvent as all assets of decedent's_estate including the marital trust assets have been distributed to charles l govern ii i liability under sec_6324 discussion sec_6901 a establishes a procedure for the assessment and collection by the commissioner of unpaid federal income estate or gift_tax liability from a transferee sec_6901 does not create or define a transferee's substantive tax_liability and the substantive basis for the assertion of transferee_liability under sec_6901 must generally be found continued we entered a stipulated decision on date that resolved the amount of the underlying deficiency in estate_tax and addition_to_tax due from decedent's_estate sec_6901 provides in pertinent part sec_6901 method of collection --the amounts of the following liabilities shall except as hereinafter in this section provided be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred income estate_and_gift_taxes -- ii of a decedent in the case of a tax imposed by chapter relating to estate_taxes or in applicable state law 357_us_39 interpreting sec_311 of the internal_revenue_code of a predecessor to sec_6901 however sec_6901 defines the term transferee to include a donee heir legatee devisee and distributee and with respect to estate_taxes also includes any person who under sec_6324 is personally liable for any part of such tax sec_6901 sec_301 b proced admin regs the commissioner has the burden of proving the elements necessary to establish a taxpayer's liability as a transferee of property of a decedent's_estate but the commissioner does not have the burden to establish the amount of the liability of the transferor sec_6902 rule d if the commissioner meets the burden_of_proof the transferee is liable for the transferor's estate_tax to the extent of the value of the assets transferred respondent has conceded that petitioner is not a donee heir devisee or distributee of decedent or decedent's_estate and all the assets of decedent's_estate ultimately were transferred and distributed to charles l govern ii decedent's son accordingly to successfully assert transferee_liability sec_6902 provisions of special application to transferees a burden_of_proof --in proceedings before the tax_court the burden_of_proof shall be upon the secretary to show that a petitioner is liable as a transferee of property of a taxpayer but not to show the taxpayer was liable for the tax against petitioner respondent must prove that petitioner is a person who under sec_6324 is personally liable for any part of such tax sec_6901 sec_301_6901-1 proced admin regs sec_6324 provides in pertinent part liability of transferees and others -- if the estate_tax imposed by chapter is not paid when due then the spouse transferee trustee surviving tenant person in possession of the property by reason of the exercise nonexercise or release of a power_of_appointment or beneficiary who receives or has on the date of the decedent's death property included in the gross_estate under sec_2034 to inclusive to the extent of the value at the time of the decedent's death of such property shall be personally liable for such tax emphasis added petitioner makes the following arguments why sec_6324 does not impose personal liability upon her petitioner asserts that the question of whether she had property for purposes of sec_6324 is properly a question of state law petitioner contends that she is not a transferee because upon decedent's death the marital trust property passed free and clear of such trust petitioner maintains that because the minnesota court_of_appeals in govern v hall n w 2d minn ct app held that the marital trust terminated upon decedent's death she was never a person in possession of property included in decedent's_estate and petitioner claims that because she was bound to distribute the trust assets according to the marital trust agreement she cannot be held liable for failing to ensure the payment of applicable federal_estate_taxes arising from the inclusion of the marital trust assets in decedent's gross_estate the question of whether petitioner as trustee had at the time of decedent's death property included in the gross_estate is not as petitioner asserts dependent on state law the liability under sec_6324 for unpaid federal estate_tax is conditioned on the inclusion of property the marital trust assets in decedent's gross_estate under sec_2034 to inclusive the parties agree that decedent held a general_power_of_appointment over the marital trust property and consequently the marital trust property was includable in decedent's gross_estate under sec_2041 sec_6324 provides for the substantive liability of a trustee and similarly situated persons and does not depend on the anomalies of state law see 312_f2d_311 9th cir interpreting section b of the internal_revenue_code_of_1939 a predecessor to sec_6324 affg 32_tc_998 and revg 32_tc_1017 97_tc_362 affd 994_f2d_379 7th cir 69_tc_309 magill v commissioner tcmemo_1982_148 affd sub nom 729_f2d_496 7th cir peterson v commissioner tcmemo_1972_65 cf sec_6901 the liability imposed by sec_6324 is in the nature of a direct and primary obligation created by federal statute groetzinger v commissioner supra pincite first petitioner asserts that the marital trust assets passed free of the trust when decedent exercised her general_power_of_appointment second petitioner asserts that the marital trust was terminated on decedent's death rather than created on decedent's death and petitioner was relieved of possession rather than came into possession of the marital trust property on decedent's death by the exercise of the power_of_appointment decedent's estate's exercise of the power_of_appointment did not automatically dissolve the trust or vest the ownership of the trust property in charles l govern ii the appointee a_trust continues for a reasonable period during which the trustee has the power to perform necessary acts to wind up the affairs of the trust govern v hall supra pincite citing in re mclaughlin's trust n w 2d minn bogert trust trustees sec pincite 2d ed petitioner acted in her capacity as trustee of the marital trust property for several years after decedent's death although decedent died in october of petitioner did not execute and deliver a deed conveying the marital trust property to charles l govern ii the appointee until february of moreover petitioner filed decedent's estate's federal estate_tax_return in which she stated that she was the legal trustee of the marital trust and that she was the trustee in possession of the marital trust property as a necessary part of winding up the affairs of the marital trust petitioner should have paid or sought permission from the state court to pay decedent's estate's unpaid federal estate_tax liability that resulted from the inclusion of the marital trust property in decedent's gross_estate petitioner's contention that transferee_liability under sec_6324 cannot apply to her because she did not have discretionary control or authority over the marital trust property as of the date of decedent's death is unsupported by both the statutory language and case law interpreting sec_6324 petitioner acknowledges that she as trustee had bare_legal_title to the marital trust property the liability asserted against petitioner arose while she still held the assets from which to indemnify herself petitioner cannot deflect the liability imposed by sec_6324 by simply claiming that she no longer controls the assets having distributed them to the beneficiary petitioner is not relieved from personal liability under sec_6324 because the district_court of dakota county minnesota ordered her to distribute the marital trust property to her brother see eg 379_us_329 transferee held liable despite the distribution_of_property pursuant to a bankruptcy court order we find that respondent has proved that petitioner was the trustee and person in possession of the marital trust property on the date of decedent's death furthermore there is a deficiency in decedent's estate's federal estate_tax for dollar_figure and an addition_to_tax under the provisions of sec_6651 for dollar_figure due from decedent's_estate accordingly pursuant to sec_6324 petitioner is personally liable to the extent of the value of the marital trust property at the date of decedent's death for the federal estate_tax addition_to_tax and interest due from decedent's_estate because the value of the marital trust property dollar_figure is far more than the unpaid estate_tax deficiency dollar_figure and addition_to_tax dollar_figure petitioner is liable as transferee for the entire unpaid amount petitioner contends that even if sec_6324 imposes personal liability upon her she should be held liable only for the deficiency in decedent's estate's federal estate_tax of dollar_figure and not for the addition_to_tax under the provisions of sec_6651 for dollar_figure we disagree once the commissioner has established transferee_liability the transferee is liable for the transferor's taxes due as of the time of the transfer as well as interest and any additions to tax to the extent of the value of the assets transferred 55_tc_543 affd 453_f2d_1375 5th cir ii equitable_estoppel petitioner contends that as a matter of equity and notwithstanding the provisions of sec_6324 petitioner should be relieved from personal liability as a transferee for the unpaid federal_estate_taxes of decedent's_estate petitioner relies upon 312_f2d_311 9th cir in schuster a federal estate_tax_return was filed for the decedent's_estate but the return failed to include the value of the corpus of a_trust in the decedent's gross_estate the commissioner audited the estate_tax_return of the estate and determined erroneously that the trust corpus was not taxable the results of the audit were relayed to the trustee which was a bank by the beneficiary under the trust instrument the trustee relied on the commissioner's mistake that the trust corpus was not includable in decedent's gross_estate and distributed the trust corpus to the beneficiary the trustee believing that no federal estate_tax was due thereafter the commissioner realized the mistake and asserted transferee_liability against the beneficiary and the trustee for deficiencies in the estate's federal estate_tax the trustee had distributed the trust assets to the beneficiary and did not retain any trust property which was the subject of the deficiency accordingly any liability of the trustee would have to come out of its own funds and not from the corpus of the trust we held that the trustee was liable under section b of the internal_revenue_code_of_1939 the predecessor to sec_6324 for the unpaid federal_estate_taxes the court_of_appeals for the ninth circuit did not dispute this court's determination that the predecessor to sec_6324 imposed transferee_liability on the trustee despite the trustee's having distributed the trust assets however the court_of_appeals concluded that equitable_estoppel prevented the commissioner from imposing transferee_liability upon the trustee the court reasoned that it would be grossly unfair to hold the trustee liable as transferee under the predecessor to sec_6342 especially because it never enjoyed the use of the trust corpus and merely acted in the capacity of a trustee equitable_estoppel is to be applied against the government with the utmost caution and restraint schuster v commissioner supra pincite in 67_tc_612 we described the elements necessary to establish equitable_estoppel as follows there must be a false representation or wrongful misleading silence the error must be in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel must be ignorant of the true facts and he must be adversely affected by the acts or statement of the person against whom an estoppel is claimed the facts which supported equitable_estoppel in schuster are not present in the record before us there has been no misrepresentation or misleading silence by respondent regarding the federal estate_tax deficiency or petitioner's liability therefore respondent has not committed any act on which petitioner could have detrimentally relied petitioner knew or should have known that there was a potential federal estate_tax liability for the estate indeed petitioner was not ignorant of the true facts in this case petitioner's affidavit and her attorney's letters attached to the federal estate_tax_return filed by her demonstrate that she was fully aware of her liability as the trustee in possession of marital trust property for decedent's estate's unpaid federal estate_tax sec_2204 allows fiduciaries other than the executor eg the trustee to apply to the secretary for a determination as to the amount of the federal_estate_taxes for which they may be personally liable and to seek a discharge therefor petitioner held the marital trust property for almost years after decedent's death however she never applied to the secretary for a determination of her liability or the discharge thereof moreover it does not appear from the record that petitioner brought to the attention of the minnesota court her liability for the federal_estate_taxes due iii conclusion under sec_6324 congress imposed liability for unpaid federal_estate_taxes on a trustee such as petitioner who has at the date of a decedent's death assets included in the decedent's gross_estate under sec_2034 to inclusive -- in this case under sec_2041 we conclude that respondent has established that petitioner is personally liable as a trustee of property of decedent's_estate pursuant to sec_6324 for decedent's estate's unpaid federal estate_tax and addition_to_tax we have considered all other arguments made by petitioner and find them to be without merit to reflect the foregoing and concessions by the parties decision will be entered under rule
